       Case 2:19-cv-02514-JAR-KGG Document 24 Filed 10/01/19 Page 1 of 15




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

ASSESSMENT TECHNOLOGIES                             Case No. Case No. 2:19-CV-02514
INSTITUTE, L.C.C.,
                                                    ANSWER OF DEFENDANT CATHY
                Plaintiff,                          PARKES d/b/a LEVEL UP RN TO
                                                    COMPLAINT OF ASSESSMENT
         vs.                                        TECHNOLOGIES INSTITUTE, L.C.C.
CATHY PARKES d/b/a LEVEL UP RN                      DEMAND FOR JURY TRIAL
                Defendant.                          Judge: Hon. Julie A. Robinson (KGG)



                             ANSWER AND AFFIRMATIVE DEFENSES
         Defendant Level Up RN (erroneously named as Cathy Parkes d/b/a Level Up RN) 1 hereby

answers the Complaint of Plaintiff Assessment Technologies Institute, L.C.C. (“ATI”) as follows:

         1.    On information and belief, Level Up RN admits that ATI is a provider of

educational resources and assessment materials used by thousands of nursing schools nationwide.

Level Up RN further admits, on information and belief, that nursing schools license ATI’s

materials and ATI’s tests to evaluate their students’ understanding of information that is essential

in the nursing profession. Except as otherwise admitted herein, Level Up RN denies the remainder

of the allegations in Paragraph 1.

         2.    Level Up RN admits that Cathy Parkes became familiar with ATI’s materials in

nursing school when she was required to purchase ATI’s materials and take its exams. Level Up

RN further admits that she realized that students were really struggling to pass the ATI exams

using ATI’s study materials alone, so she decided to help nursing students master the material,

first with in-person tutoring sessions, then with free videos, followed by flash cards for purchase.

Level Up RN also admits that ATI tests, like other predictive tests (HESI 2 and Kaplan), are used



1
  ATI erroneously sued Cathy Parkes. Cathy Parkes is not doing business as Level Up RN. Parkes
is a principal in Chief Digital Advisors, LLC, which is doing business as Level Up RN. The
Complaint should be corrected accordingly.
2
  Health Education Systems Inc. (“HESI”) and Kaplan Test Preparation (“Kaplan”) provide
predictive tests for nursing students like ATI.

42917826.1
       Case 2:19-cv-02514-JAR-KGG Document 24 Filed 10/01/19 Page 2 of 15




to predict whether a student is prepared to sit for the National Council Licensure Examination

(“NCLEX”), and ultimately whether the student is prepared to become a practicing nurse. Except

as otherwise admitted herein, Level Up RN denies the remainder of the allegations in Paragraph

2.

         3.    Level Up RN denies the allegations set forth in Paragraph 3.

         4.    Level Up RN denies the allegations set forth in Paragraph 4.

         5.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 5.

         6.    Level Up RN admits that Cathy Parkes resides at 2852 Camino Serbal, Carlsbad,

California 92009. Level Up RN further admits that Cathy Parkes is the creator of the material

hosted on the Level Up RN website. Except as otherwise admitted herein, Level Up RN denies

the remainder of the allegations in Paragraph 6.

         7.    Level Up RN admits the allegations set forth in Paragraph 7.

         8.    Level Up RN denies the allegations set forth in Paragraph 8.

         9.    Level Up RN denies the allegations set forth in Paragraph 9.

         10.   Level Up RN denies that the ATI name and brand have come to be widely known

as synonymous with the highest quality testing, preparation, assessment, remediation, and review

services for nursing schools and their students. Level Up RN lacks the information necessary to

admit or deny the remainder of the allegations in Paragraph 10.

         11.   Level Up RN admits that ATI has review materials, textbooks, study guides and

practice tests. Level Up RN further admits that ATI provides proctored exams for certain nursing

schools. Level Up RN also admits that ATI’s products are tailored around the nine topics listed in

Paragraph 11, which are the same subject matter areas tested by the NCLEX. Level Up RN admits

that the NCLEX is a nationwide examination for the licensing of nurses in the United States and

Canada that is, on information and belief, developed and owned by the National Council of State

Boards of Nursing. Level Up Rn also admits, on information and belief, that students are not

eligible to sit for the NCLEX unless and until their nursing program provides approval. Except as

otherwise admitted herein, Level Up RN denies the remainder of the allegations in Paragraph 11.

42917826.1                                         -2-
       Case 2:19-cv-02514-JAR-KGG Document 24 Filed 10/01/19 Page 3 of 15




         12.    On information and belief, Level Up RN admits the allegations set forth in

Paragraph 12.

         13.    Level Up RN admits that the ATI Proctored Exams are used to assess student’s

nursing skill knowledge and readiness to sit for the NCLEX. Level Up RN further admits that the

ATI Proctored Exams test nursing students on critical subject areas that are essential to the nursing

profession and are covered on the NCLEX. Level Up RN also admits that ATI has practice exams.

Except as otherwise admitted herein, Level Up RN denies the remainder of the allegations in

Paragraph 13.

         14.    Level Up RN admits that nursing schools are licensed by state boards of nursing,

that part of the licensure process includes a review of the school’s NCLEX pass rates, and that a

nursing school may risk losing its license if too many of its students fail the NCLEX. Except as

otherwise admitted herein, Level Up RN denies the remainder of the allegations in Paragraph 14.

         15.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 15.

         16.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 16.

         17.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 17.

         18.    Level Up RN denies that only ATI’s processes can create valuable proctored

exams—at least three other companies provide similar tests for nursing students. Level Up RN

lacks the information necessary to admit or deny the remainder of the allegations in Paragraph 18.

         19.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 19.

         20.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 20.

         21.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 21.



42917826.1                                       -3-
       Case 2:19-cv-02514-JAR-KGG Document 24 Filed 10/01/19 Page 4 of 15




         22.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 22.

         23.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 23.

         24.    Level Up RN admits that nursing students are not allowed possession of the

questions after they complete a particular ATI Proctored Exam.          Level Up RN lacks the

information necessary to admit or deny the remaining allegations in Paragraph 24.

         25.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 25.

         26.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 26.

         27.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 27.

         28.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 28.

         29.    Level Up RN admits that students are unable to retain copies of the ATI Proctored

Exams that they take. Level Up RN lacks the information necessary to admit or deny the remaining

allegations in Paragraph 29.

         30.    Level Up RN admits that by using the ATI Review Modules and ATI Practice

Exams, students can prepare for ATI Proctored Exams, and ultimately the NCLEX. Except as

otherwise admitted herein, Level Up RN denies the remainder of the allegations in Paragraph 30.

         31.    Level Up RN denies the allegations set forth in Paragraph 31.

         32.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 32.

         33.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 33.

         34.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 34.

42917826.1                                      -4-
       Case 2:19-cv-02514-JAR-KGG Document 24 Filed 10/01/19 Page 5 of 15




         35.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 35.

         36.    Level Up RN admits the allegations set forth in Paragraph 36.

         37.    On information and belief, Level Up RN admits the allegations set forth in

Paragraph 37.

         38.    Level Up RN admits that Parkes was required by her nursing school to set up an

ATI account in or around January 2013. Parkes’ nursing school mandated Parkes’ use of ATI.

Creating the requisite account required Parkes to agree to ATI’s terms and conditions—she had no

choice. Except as otherwise admitted herein, Level Up RN denies the remainder of the allegations

in Paragraph 38.

         39.    Level Up RN admits that nursing students are required to accept ATI’s terms and

conditions before they can create an ATI account or use any of ATI’s online resources. Level Up

RN lacks the information necessary to admit or deny the allegations in Paragraph 39.

         40.    Level Up RN lacks the information necessary to admit or deny the allegations in

Paragraph 40.

         41.    On information and belief, Level Up RN admits the allegations set forth in

Paragraph 41.

         42.    Level Up RN admits that Parkes was required by her nursing school to set up an

ATI account in or around January 2013, which account required her to agree to ATI’s terms and

conditions—she had no choice. Level Up RN lacks the information necessary to admit or deny

the remainder of the allegations in Paragraph 42.

         43.    Level Up RN admits that Parkes accessed the ATI Practice Exams and ATI Review

Modules through her ATI account while she was a nursing student at CSUSM and that she

continued accessing ATI materials from her account after she graduated as she assisted other

nursing students with their efforts to pass the ATI Proctored Exams and the NCLEX. Level Up

RN further admits that ATI terminated Parkes’ access rights in May 2019. Except as otherwise

admitted herein, Level Up RN denies the remainder of the allegations in Paragraph 43.



42917826.1                                      -5-
       Case 2:19-cv-02514-JAR-KGG Document 24 Filed 10/01/19 Page 6 of 15




         44.   Level Up RN admits that it is the owner of the domain PassTheATI.com that was

created in November 2017, but no longer in use, and that Parkes created a YouTube account titled

“Pass the ATI” in the same month, which is also no longer in use. Level Up RN also admits that

Parkes formerly operated Instagram and Facebook accounts under the name “Pass the ATI.”

Immediately after ATI contacted Parkes in October 2018, all uses of “Pass the ATI” were

eliminated exactly as ATI requested. Except as otherwise admitted herein, Level Up RN denies

the remainder of the allegations in Paragraph 44.

         45.   Level Up RN admits that Parkes uploaded video tutorials to her YouTube account

to help nursing students pass the ATI Proctored Exams (the “Initial Videos”). Level Up Rn further

admits that the videos assisted students in digesting, unpacking and understanding the dense and

unhelpful materials provided by ATI. Except as otherwise admitted herein, Level Up RN denies

the remainder of the allegations in Paragraph 45.

         46.   Level Up RN admits that in May 2018 Parkes began selling study cards. Except as

otherwise admitted herein, Level Up RN denies the remainder of the allegations in Paragraph 46.

         47.   Level Up RN admits that Parkes previously offered for sale and sold study cards on

PassTheATI.com, which activity stopped immediately after ATI requested that the domain name

no longer be used. Level Up RN further admits that it advertised the availability of over 200+

videos on the site that were intended to help nursing students pass the ATI Proctored Exams. Level

Up RN also admits that it offered nursing students an email subscription service to receive updates

and study tips of passing the ATI and NCLEX. Level Up RN further admits that the study cards

and videos were advertised on Parkes’ social media platforms. Except as otherwise admitted

herein, Level Up RN denies the remainder of the allegations in Paragraph 47.

         48.   Level Up RN admits that the images contained in Paragraph 48 are true and correct

copies of pages from the PassTheATI website no longer in use—those pages were taken down in

October 2018 exactly as ATI requested. Except as otherwise admitted herein, Level Up RN denies

the remainder of the allegations in Paragraph 48.

         49.   Level Up RN denies the allegations set forth in Paragraph 49.



42917826.1                                      -6-
       Case 2:19-cv-02514-JAR-KGG Document 24 Filed 10/01/19 Page 7 of 15




         50.   Level Up RN admits that, in October 2018, ATI sent Parkes a letter notifying her

that the “Pass the ATI” trade name infringed ATI’s federal trademark rights and demanded that

she cease any and all use of ATI’s trademarks. Except as otherwise admitted herein, Level Up RN

denies the remainder of the allegations in Paragraph 50.

         51.   Level Up RN admits that in the response to the letter from ATI, Parkes immediately

did as ATI demanded, which ATI expressly acknowledged as sufficient. Except as otherwise

admitted herein, Level Up RN denies the remainder of the allegations in Paragraph 51.

         52.   Level Up RN admits that in October 2018, LevelUpRN.com was established to

meet ATI’s demands for a name change and users of the prior website were redirected to

LevelUpRN.com. ATI knew about the changes to the website name and approved it. Except as

otherwise admitted herein, Level Up RN denies the remainder of the allegations in Paragraph 52.

         53.   Level Up RN admits that it sells study cards and posts videos on LevelUpRN.com

and posts videos to the Level Up RN YouTube channel. Except as otherwise admitted herein,

Level Up RN denies the remainder of the allegations in Paragraph 53.

         54.   Level Up RN denies the allegations set forth in Paragraph 54.

         55.   Level Up RN admits that its study cards cover the nine topics covered on the

NCLEX, which are also covered on the ATI exams. Except as otherwise admitted herein, Level

Up RN denies the remainder of the allegations in Paragraph 55.

         56.   Level Up RN admits that its study cards cover antepartum nursing care, labor and

delivery, postpartum nursing care, and newborn nursing care—all common and important nursing

education topics covered by the NCLEX. Except as otherwise admitted herein, Level Up RN

denies the remainder of the allegations in Paragraph 56.

         57.   Level Up RN denies the allegations set forth in Paragraph 57.

         58.   Level Up RN admits that its videos cover the nine topics covered on the NCLEX,

which are also covered on the ATI exams; the videos also cover other important topics. Except as

otherwise admitted herein, Level Up RN denies the remainder of the allegations in Paragraph 58.

         59.   Level Up RN admits the allegations set forth in Paragraph 59.

         60.   Level Up RN denies the allegations set forth in Paragraph 60.

42917826.1                                      -7-
       Case 2:19-cv-02514-JAR-KGG Document 24 Filed 10/01/19 Page 8 of 15




         61.    Level Up RN denies the allegations set forth in Paragraph 61.

         62.    Level Up RN admits that Parkes sometime references the Level Up RN study cards

in Level Up RN videos. Except as otherwise admitted herein, Level Up RN denies the remainder

of the allegations in Paragraph 62.

         63.    Level Up RN admits that the Level Up RN videos assist nursing students in

developing important test-taking skills to help them pass the ATI Proctored Exams, other nursing

school predictive exams (HESI and Kaplan) and the NCLEX. Level Up RN further admits that its

study materials help nursing students parse through the dense ATI materials to master the most

important concepts for the NCLEX, the ATI exams, and other nursing school predictive exams.

Except as otherwise admitted herein, Level Up RN denies the remainder of the allegations in

Paragraph 63.

         64.    Level Up RN denies the allegations set forth in Paragraph 64.

         65.    Level Up RN denies the allegations set forth in Paragraph 65.

         66.    Level Up RN admits that ATI sent a second cease and desist letter in May 2019—

complaining for the first time about Level Up RN’s videos. Level Up RN further admits that, once

again, it worked with ATI to try and meet its demands. Level Up RN admits that it made statements

on its website to try to explain any changes in its services, which statements speak for themselves.

Except as otherwise admitted herein, Level Up RN denies the remainder of the allegations in

Paragraph 66.

         67.    Level Up RN admits that it took down all its Initial Videos as demanded by ATI.

Level Up RN further admits that it reposted new videos that made no reference to ATI. Level Up

RN also admits that nursing students really appreciate the videos and study cards and the

tremendous help they provide to them in passing the NCLEX, ATI and other nursing exams.

Except as otherwise admitted herein, Level Up RN denies the remainder of the allegations in

Paragraph 67.

         68.    Level Up RN denies the allegations set forth in Paragraph 68.

         69.    Level Up RN denies the allegations set forth in Paragraph 69.



42917826.1                                       -8-
       Case 2:19-cv-02514-JAR-KGG Document 24 Filed 10/01/19 Page 9 of 15




         70.    Level Up RN admits that it helps nursing students connect the materials Parkes

covers to the ATI materials that the majority of nursing students are required to purchase for study

assistance. Except as otherwise admitted herein, Level Up RN denies the remainder of the

allegations in Paragraph 70.

         71.    Level Up RN denies the allegations set forth in Paragraph 71.

         72.    Level Up RN admits that it sells the study cards for between $13-$39 for a topic or

$236 for a full set and that she advertises the study cards on various social media. Level Up RN

also admits that revenue is generated based on the number of views of the YouTube videos. Except

as otherwise admitted herein, Level Up RN denies the remainder of the allegations in Paragraph

72.

         73.    Level Up RN denies the allegations set forth in Paragraph 73.

                                  FIRST CLAIM FOR RELIEF

                            (Breach of ATI’s Terms and Conditions)
         74.    Answering Paragraph 74 of the Complaint, Level Up RN reincorporates its answers

to Plaintiff’s allegations in Paragraphs 1-73 as if fully set forth herein.

         75.    Based on information and belief, Level Up RN admits the allegations in Paragraph

75.

         76.    Based on information and belief, Level Up RN admits the allegations in Paragraph

76.

         77.    Level Up RN denies the allegations in Paragraph 77.

         78.    Level Up RN denies the allegations in Paragraph 78.

         79.    Level Up RN denies the allegations in Paragraph 79.

         80.    Level Up RN denies the allegations in Paragraph 80.

         81.    Level Up RN denies the allegations in Paragraph 81.

         82.    Level Up RN denies the allegations in Paragraph 82.

         83.    Level Up RN denies the allegations in Paragraph 83.

         84.    Level Up RN denies the allegations in Paragraph 84.



42917826.1                                         -9-
       Case 2:19-cv-02514-JAR-KGG Document 24 Filed 10/01/19 Page 10 of 15




                                 SECOND CLAIM FOR RELIEF

                        (Copyright Infringement, 17 U.S.C. § 101, et seq.)
         85.    Answering Paragraph 85 of the Complaint, Level Up RN reincorporates its answers

to Plaintiff’s allegations in Paragraphs 1-84 as if fully set forth herein.

         86.    Level Up RN is without information necessary to admit or deny the allegations in

Paragraph 86.

         87.    On information and belief, Level Up RN admits the allegations in Paragraph 87.

         88.    Level Up RN admits the allegations in Paragraph 88.

         89.    Level Up RN denies the allegations in Paragraph 89.

         90.    Level Up RN denies the allegations in Paragraph 90.

         91.    Level Up RN denies the allegations in Paragraph 91.

         92.    Level Up RN denies the allegations in Paragraph 92.

         93.    Level Up RN denies the allegations in Paragraph 93.

         94.    Level Up RN denies the allegations in Paragraph 94.

         95.    Level Up RN denies the allegations in Paragraph 95.

         96.    Level Up RN denies the allegations in Paragraph 96.

         97.    Level Up RN denies the allegations in Paragraph 97.

                                  THIRD CLAIM FOR RELIEF

    (Violation of Kansas Uniform Trade Secrets Act, Kan. Stat. Ann. § 60-33320, et seq.)
         98.    Answering Paragraph 98 of the Complaint, Level Up RN reincorporates its answers

to Plaintiff’s allegations in Paragraphs 1-97 as if fully set forth herein.

         99.    Level Up RN denies the allegations in Paragraph 99.

         100.   Level Up RN is without information to admit or deny the allegations in Paragraph

100.

         101.   Level Up RN denies the allegations in Paragraph 101.

         102.   Level Up RN denies the allegations in Paragraph 102.

         103.   Level Up RN denies the allegations in Paragraph 103.

         104.   Level Up RN denies the allegations in Paragraph 104.

42917826.1                                        -10-
       Case 2:19-cv-02514-JAR-KGG Document 24 Filed 10/01/19 Page 11 of 15




         105.     Level Up RN denies the allegations in Paragraph 105.

         106.     Level Up RN denies the allegations in Paragraph 106.

         107.     Level Up RN denies the allegations in Paragraph 107.

         108.     Level Up RN denies the allegations in Paragraph 108.

                                 FOURTH CLAIM FOR RELIEF

                (Violation of The defend Trade Secrets Act, 18 U.S.C. § 1836, et seq.)
         109.     Answering Paragraph 109 of the Complaint, Level Up RN reincorporates its

answers to Plaintiff’s allegations in Paragraphs 1-108 as if fully set forth herein.

         110.     Level Up RN denies the allegations in Paragraph 110.

         111.     Level Up RN denies the allegations in Paragraph 111.

         112.     Level Up RN is without information to admit or deny the allegations in Paragraph

112.

         113.     Level Up RN denies the allegations in Paragraph 113.

         114.     Level Up RN denies the allegations in Paragraph 114.

         115.     Level Up RN denies the allegations in Paragraph 115.

         116.     Level Up RN denies the allegations in Paragraph 116.

         117.     Level Up RN denies the allegations in Paragraph 117.

         118.     Level Up RN denies the allegations in Paragraph 118.

         119.     Level Up RN denies the allegations in Paragraph 119.

         120.     Level Up RN denies the allegations in Paragraph 120.

         121.     Level Up RN denies the allegations in Paragraph 121.

                                   FIFTH CLAIM FOR RELIEF

                        (Unfair Competition Under Kansas Common Law)
         122.     Answering Paragraph 122 of the Complaint, Level Up RN reincorporates its

answers to Plaintiff’s allegations in Paragraphs 1-121 as if fully set forth herein.

         123.     Level Up RN denies the allegations in Paragraph 123.

         124.     Level Up RN denies the allegations in Paragraph 124.

         125.     Level Up RN denies the allegations in Paragraph 125.

42917826.1                                       -11-
      Case 2:19-cv-02514-JAR-KGG Document 24 Filed 10/01/19 Page 12 of 15




         126.   Level Up RN denies the allegations in Paragraph 126.

         127.   Level Up RN denies the allegations in Paragraph 127.

                                  AFFIRMATIVE DEFENSES
         In addition to the affirmative defenses asserted below, Level Up RN reserves the right to

assert additional affirmative defenses based on facts which are revealed during discovery.

                               FIRST AFFIRMATIVE DEFENSE

                 (Failure to State a Claim Upon Which Relief Can be Granted)
         128.   The Complaint and each claim for relief contained therein fails to state a claim upon

which relief may be granted.

                              SECOND AFFIRMATIVE DEFENSE

                                         (Unclean Hands)
         129.   The Complaint and each claim for relief contained therein are barred as a result of

Plaintiff’s unclean hands.

                               THIRD AFFIRMATIVE DEFENSE

                                     (Waiver / Acquiescence)
         130.   The Complaint and each claim of relief contained therein are barred by the doctrines

of waiver and acquiescence.

                             FOURTH AFFIRMATIVE DEFENSE

                                 (Laches / Statute of Limitations)
         131.   The Complaint and each claim for relief contained therein are barred by the

applicable statute of limitations and by the doctrine of laches.

                               FIFTH AFFIRMATIVE DEFENSE

                                         (Innocent Intent)
         132.   Without in any way admitting any of the allegations in the Complaint, any

infringement arising from the acts complained of in the Complaint, if any, was innocent and not

intentional.




42917826.1                                       -12-
      Case 2:19-cv-02514-JAR-KGG Document 24 Filed 10/01/19 Page 13 of 15




                              SIXTH AFFIRMATIVE DEFENSE

                                       (Failure to Mitigate)
         133.   Without in any way admitting any of the allegations in the Complaint, and without

admitting that Plaintiff suffered any damages at all, Plaintiff failed to take reasonable steps to

mitigate those purported damages.

                            SEVENTH AFFIRMATIVE DEFENSE

                                            (Fair Use)
         134.   The Complaint and each claim of relief contained therein is barred because Level

Up RN’s alleged conduct constitutes fair use.

                             EIGHTH AFFIRMATIVE DEFENSE

                                       (First Amendment)
         135.   The Complaint and each claim of relief contained therein is barred because Level

Up RN’s alleged conduct is protected by the First Amendment.

                              NINTH AFFIRMATIVE DEFENSE

                           (Statutory Damages and Attorney’s Fees)
         136.   The Complaint fails to state facts sufficient to entitle Plaintiff to an award of

statutory damages and/or attorney’s fees.

                              TENTH AFFIRMATIVE DEFENSE

                                            (Estoppel)
         137.   The Complaint and each claim for relief contained therein is barred by the doctrine

of estoppel.

                           ELEVENTH AFFIRMATIVE DEFENSE

                                 (Lack of Personal Jurisdiction)
         138.   The Court lacks personal jurisdiction over Level Up RN and Cathy Parkes, both of

which are residents of California. The Complaint should therefore be dismissed under Rule

12(b)(6) of the Federal Rules of Civil Procedure.




42917826.1                                      -13-
      Case 2:19-cv-02514-JAR-KGG Document 24 Filed 10/01/19 Page 14 of 15




                            TWELFTH AFFIRMATIVE DEFENSE

                                        (Improper Venue)
         139.   Plaintiff is barred from pursuing claims in the District of Kansas because venue is

improper, and the Complaint, and each purported claim therein should be dismissed under Rule

12(b)(3) of the Federal Rules of Civil Procedure or, in the alternative, transferred to the proper

venue.

                          THIRTEENTH AFFIRMATIVE DEFENSE

                                           (Preemption)
         140.   Plaintiff’s claims are preempted, in whole or in part, by the applicable Uniform

Trade Secrets Act.

         WHEREFORE, having fully answered the Complaint and having set forth valid defenses

thereto, Level Up RN prays as follows:

         1.     For judgment in its favor on all of the claims in the Complaint;

         2.     For an order denying any preliminary and/or permanent injunctive relief to

Plaintiff;

         3.     For its costs and expenses in defending this action, including its reasonable

attorneys’ fees; and

         4.     For such other and further relief as the court deems just and proper.

                                 DEMAND FOR JURY TRIAL
         Level Up RN hereby demands a jury trial as to all issues, claims or defenses for which a

jury trial is allowed.




42917826.1                                       -14-
      Case 2:19-cv-02514-JAR-KGG Document 24 Filed 10/01/19 Page 15 of 15




DATED: October 1, 2019                     SHOOK, HARDY & BACON L.L.P.

                                           By:          /s/ Sarah Lynn Baltzell
                                              Sarah Lynn Baltzell, KS Fed. #78507
                                              Jordan A. Kane, KS Fed. #78850
                                           2555 Grand Boulevard
                                           Kansas City, Missouri 64108-2613
                                           Telephone: 816.474.6550
                                           Facsimile: 816.421.5547
                                           Email: slynn@shb.com

                                           Tamerlin J. Godley, CA State Bar #194507
                                           Admitted Pro Hac Vice
                                           David P. Thoreson, CA State Bar #305576
                                           Admitted Pro Hac Vice
                                           MUNGER, TOLLES & OLSON LLP
                                           350 S. Grand Avenue, Fifth Floor
                                           Los Angeles, CA 90071-3426
                                           Telephone:     (213) 683-9100
                                           Facsimile:     (213) 687-3702
                                           Email: tamerlin.godley@mto.com
                                           Email: david.thoreson@mto.com

                                           ATTORNEYS FOR DEFENDANT
                                           LEVEL UP RN




                                CERTIFICATE OF SERVICE

       The undersigned certifies that this pleading was filed on October 1, 2019, with the
CM/ECF system and further, that the CM/ECF system will serve copies on all parties and
counsel of record.


                                             /s/ Sarah Lynn Baltzell
                                             Sarah Lynn Baltzell




42917826.1                                       -15-
